                                                                         Reset Form

1
2

3                                      )
                                                  3:18-cv-6137
                                       ) Case No: _______________
                                                  4:18-cv-6137-HSG
4                                      )
                                       )
5                                      )
                                       )
6                                      )
                                       )
7                                      )
                                       )
8
           Hao Ni
9    State of Texas
10
                                                M. Elizabeth Day
11

12

13
     8140 Walnut Hill Lane, Ste. 500
14   Dallas, TX 75231

15   (972) 331-4600                        (650) 618-4363

16   hni@nilawfirm.com                     eday@feinday.com

17                                                                   24047205
18

19

20
21
             10/10/18                              Hao Ni
22
23

24

25                                             Hao Ni

26

27
28          10/15/2018
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

September 17, 2018



Re: Mr. Hao Ni, State Bar Number 24047205


To Whom It May Concern:

This is to certify that Mr. Hao Ni was licensed to practice law in Texas on November 05, 2004, and is
an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
